                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

EDWARD L. CAMPBELL,                                                               PLAINTIFF
#16402-19

v.                                 4:20CV00082-BRW-JTK

ERIC HIGGINS, et al.                                                            DEFENDANTS

                                            ORDER

        I have received proposed findings and recommendations (Doc. No. 15) from United

States Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections, as well as a de novo review of the record, I adopt

the recommendations in their entirety.

        Accordingly, Defendants Higgins, Roberts, Allen and Tillery are DISMISSED, for failure

to state a claim.

        IT IS SO ORDERED this 24th day of February, 2020.


                                            Billy Roy Wilson_________________
                                            UNITED STATES DISTRICT JUDGE




                                               1
